ORIGII\JAI.
          lJn tUt @niteD btates @ourt of Jfe[ers[ @luimg
                                        No. 14-842C
                                                                           FILED
                                  (Filed:   October7,2}l4)                      _ ? Z0l4
                                                                          'CT
                                                       )                 U.S. COURTOF
BERNABEMORA                                            j                rEDERALcLAtiffl
                                                       )
                     Plaintiff,                        )      Pro Se Complaint; Sua Sponte
                                                       )      Dismissal for Want of
                                                       )      Jurisdiction;Transfer;
                                                       )      28 U.S.C. $ 1631
THE I.INITED STATES,                                  )
                                                      )
                     Defendant.                        )
                                                      )

Bernabe Mora, Castroville, Cal., pro se.

Seth W. Greene, United States Department of Justice,       Civil Division, Washington, DC,
for defendant.

                                            ORDER

CAMPBELL-SMITH, Chief Judge

        Before the court is the complaint of pro se plaintiff Bernabe Mora (plaintiff or Mr.
Mora) filed on September 8,2014. Compl., ECF No. 1. The complaint was captioned by
plaintiff as follows: "Bernabe Mora Plaintiff or Appellant vs. Litton Loan Servicing,
Quality Loan Service Corp, Rivchar McMahan, Coralee McMahan, Alex Barlonni, New
Century Mortgage Corporation, Coldwell[]Banker, Gaydales Inc Realtor, Does l-100.,'
Id. at I (some capitalization omitted). The official caption ofthe case (appearing above)
was supplied by the Office of the Clerk of Court in conformance with Rule 10(a) of the
Rules of the united states court of Federal claims (RCFC), which states that "[t]he title
of the complaint must name all the parties . . . with the United States designated as the
party defendant." RCFC l0(a). For the following reasons, the court DISMISSES
plaintiff s complaint.

I.     Background

       Plaintiff contends that certain private individuals fraudulently purchased his real
property located at 15061 Meridian Road in castroville, california with voided money
orders and that he was ousted from his real property "by force and intimidation and
cohercion [sic]." Compl. at2 (capitalization omifted). Plaintiff also contends that the
purchasers of his real property "removed several tractors from the land and numerous
other fixtures from the house." Id. (capitalization omitted). The complaint, however,
does not actually state causes of action on these grounds. Instead, the complaint requests
that this court "review de novo the 9'n Circuit and United States District Court Dursuanr ro
28 USC l29l and to consider assigning the case to another circuit or other distiict coun."
ld. at    l1
           (capitalization omitted).

II.       Legal Standards

        The Tucker Act establishes and limits the jurisdiction of the Court of Federal
claims. See 28 U.s.c. $ l49l (2012). The Tucker Act affords this court jurisdiction
over "any claim against the United States founded either upon the constitution, or any
Act of Congress or any regulation of an executive department, or upon any express or
implied contract with the United states, or for liquidated or unliquidated damages in
cases not sounding in tort." Id. g la9l(a)(1). Although the Tucker Act waives the
sovereign immunity necessary for a plaintiff to sue the united States for money damages,
United States v. Mitchell, 463 u.s. 206,212 (1983), it does not confer any substantive
rights upon a plaintiff, United States v. Testan , 424 U.S. 392,399 (1976). Therefore, a
plaintiff must identi! an independent source of substantive law that creates a risht to
money damages in order for the case to proceed. Fisher v. United States , 402 F-3d lr6j
                                                                                         ,
ll72 (Fed. cir. 2005) (en banc); gee Jan's Helicopter Serv.. Inc. v. Fed. Aviation Admin.,
525 F.3d 1299,1306 (Fed. Cir.2008).

        "Subject-matter jurisdiction may be challenged at any time by the parties or by the
 court sua sponte." Folden v. United States ,3i9 F .3d 1344, 1354 (Fed. cir. 2004) (citing
 |qnnhg. Phillips & Molnar v. West, 160 F.3d 7 t7 ,720 (Fed. Cir. 1998)); see also
 Metabolite Labs.. Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d tf S+, t'iOe
                                                                                6ea. Cir.
 2004) (Subject matter jurisdiction is an inquiry that this court must raise sua sponte,
 even where, as here, neither party has raised this issue."). "In deciding whethir there is
 subject-matter jurisdiction, the allegations stated in the complaint a.e iaken as true and
jurisdiction is decided on the face ofthe pleadings." Folden, 37gF.3dat 1354 (internal
 quotations omitted).

        Although complaints. filed by pro se plaintiffs are generally held to'.less stringent
      .
llTiards than formal pleadings drafted by lawyers," Haines v. Kerner, 404 u.s. slt,520
(1972) @er curiam); see vaizburd v. united States, 3g4 F.3d 1278, it85 n.g Ged. cir.
2004) (noting that pleadings drafted by pro se parties "should . . . not be held io the same
standard.as [pleadings drafted by] parties represented by counsel"), pro se plaintiffs
nevertheless must meet jurisdictional requirements, Bernard v. united statis, 59 Fed. cl.
           ?rydj 28_ F.{nn'x,8-6! (Fed. Cir. 2004) (unpublished;; see atso Keiley v. Dep't
497_,499,
9f Labor, 8l2F.2d 1378, 1380 (Fed. Cir. 1987) (,.[A] court may not simil*fy tuf." a
liberal view of [a] jurisdictional requirement and set a differenirule for pro se litigants
only."). Ifthe court determines that it does not have subject matter jurisdiction, iimust
dismiss the claim. RCFC 12(h)(3).
 m.     Discussion

        For the following reasons, plaintiff s complaint is dismissed pursuant to RCFC
 l2(hX3) for lack of subject matter jurisdiction. The court also finds that transfer of
 plaintiffs case to another federal court is inappropriate.

        A.     The Court Does Not Have Jurisdiction Over Plaintiff s Claims

        "The jurisdiction of the [United States Court of Federal Claims] is limited to suits
againsttheUnitedStates." McGrathv.UnitedStates,85Fed.Cl.j6g,Tj2(2009)
(citing, inter alia, United States v. Sherwood, 312 U.S. 584, 588 (19a1)); see 28 U.S.C. g
la91(a)(l). To the extent that plaintiff states claims against private individuals or
entities, the court lacks jurisdiction over these claims. See 28 U.S.C. $ l49l(a)(l);
cottrell v. United States,42Fed. cl. 144,148 (1998) ("The court of Federal claims does
not have jurisdiction over suits against individuals; it only has jurisdiction over suits
against the United States.").

       Moreover, to the extent that plaintiffseeks review of the decisions of the various
federal courts in which he has hled complaints, including the United States Bankruptcy
court for the Northem District of california, see. e.q., Mora v. coldwell Banker, No. 97-
58113 (Bankr. N.D. Cal. 2012),the United States District Court for the Northem District
ofCalifomia,see.e.g.,Morav.LittonLoanServicing,No. ll-CV-02319-LHK(N.D.
cal. 2011), and the United states court of Appeals for the Ninth circuit, see. e.g., Mora
v. McManahan, No. 13-16347 (9th cir. 2013), this court does not have juriJicilon to
review the decisions of federal bankruptcy courts, federal district courts, or federal circuit
courts ofappeals. See 28 u.s.c. g 1254 (2012) ("cases in the courts ofappeals may be
reviewedbytheSupremeCourt...tblywritofcertiora.i....");2gU.S.a:
                                                                                  $l29l
(2012) ("The court ofappeals . . . shall have jurisdiction ofappeals from all final
decisions of the district courts of the united States . . . ."); Ailustiarte v. United States,
256 F .3d 1349, 1350 (2001) ("trlhe courr of Federal claims do.r not huue
                                                                                   i*irdiction to
review decisions offederal bankruptcy courts . . . ."); Joshua v. united state;, l7 F.3d
378, 380 (Fed. cir. 199a) ("[T]he court of Federal claims does not halre fidi"tion to
review the decisions of district courts . . . .,').

       Accordingly, plaintiff s complaint must be dismissed pursuant to RCFC l2(hx3)
for lack of subject matter jurisdiction.

        B.    Transfer of the Case to Another Court Is Not Appropriate

        The court now considers whether "it is in the interest ofjustice" to transfer
plaintiff s complaint to another court of the united states undei 2g u.s.c.
                                                                              S 163l (2012).
see Tex..Peanut Farmers v. united states,409 F.3d 1370, r374J5 (Fed. cir. 200i)
(stating that the court ofFederal claims should consider whether transfer is appropriate
once the court has determined that it lacks jurisdiction); cf. compl. at l-2 (requesting that
 the court "consider assigning the case to another circuit or other dishict court that will
 issue relief long over due [sic] to plaintiff' (capitalization omitted)). Section l63l states
 in pertinent part:

        Whenever a civil action is filed in a court as defined in section 610 of this
        title . . . and that court finds that there is a want ofjurisdiction, the court
        shall, if it is in the interest ofjustice, transfer such action . . . to any other
        such court in which the action . . . could have been brousht at the time it
        was filed or noticed . . . .

28 u.s.c. $ 1631; see 28 u.s.c. g 610 (defining courts as "courrs of appeals and district
courts of the United States, the United States District Court for the Oisliict of the Canal
zone, the District court of Guam, the District court of the virgin Islands, the united
States Court of Federal Claims, and the Court of International Trade,').


     _ Plaintiff has already fi1ed similar complaints involving the subject property in the
Northern District of Califomia, see. e.g., Compl., Mora v. MiManahin, No. i:_iV_
              Cal. Apr. 4,20t3), ECF No. l; Compl., Mora.,r. Cold*"ll'Banker, No. 12_
91128 (\,D,
CV-03259 (N.D. Cal. Iune 22,20|2),ECF No. 1 ; Compl., tvto,
Servicing, No. I l-CV-023 l9-LHK (N.D. Cal. May S,i0t1), ECF Nol, each of which
!1":-b-.:l d:lrntssed by the district court, see Ordir at l-2, Mora v. McManahan, No.
13-cv-01528 (N.D. cal. June2r,20l3), ECF No. I lais^isJ.,g tG--iott,"ittout
prejudice to allow plaintiff to pursue the claims state court); order at l, Mora
                                                                                 v. coldwell
Banker, No. l2-cV-03259 (N.D. cal. May 15,20L3),ECF No. e
                                                                    laismiGngl-aintirts
action with prejudice for failure to amend the complaint to allege violations       if
                                                                                  federal
l3r); grd..at2-3, Morav. I,ittonLoanServicing,No. Il_CV:02319_LHK(N.D.Cal.
Aug. 8, 2011), ECF No. 12 (dismissing plaintiffsitate law causes of action without
prejudice to allow plaintiffto pursue the claims state court). The district
                                                                             court's rulinss
on these cases counsels against the transfer of plaintiffs case to the district
                                                                                court nowl
The court concludes that transfer of plaintiff siase would be futile.

IV.    Conclusion

        For the foregoing reasons, the court finds that it lacks jurisdiction over plaintiffs
 claims. The clerk of court is directed to DISMISS plaintiffs complaint for lack
jurisdiction. The clerk of court will enter judgrnent for defendant.
                                                                                           of
                                                                       No costs.

       IT IS SO ORDERED.



                                                      ATRICIA